

115 HR 6086 IH: To amend section 249 of title 18, United States Code, to specify lynching as a hate crime act.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6086IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mr. Rush (for himself, Mr. Danny K. Davis of Illinois, Ms. Maxine Waters of California, Mr. Clyburn, Mr. Scott of Virginia, Ms. Jackson Lee, Mr. Clay, Mr. David Scott of Georgia, Ms. Clarke of New York, Ms. Bass, Ms. Sewell of Alabama, Mr. Payne, Mr. Jeffries, Ms. Adams, Mrs. Watson Coleman, Ms. Moore, Ms. Norton, Ms. Lee, Mrs. Beatty, Mr. Meeks, Mrs. Demings, Ms. Eddie Bernice Johnson of Texas, Mr. Butterfield, Mr. Hastings, Mr. Brown of Maryland, Mr. Ellison, Mr. Evans, Ms. Wilson of Florida, Mr. Johnson of Georgia, Mr. Richmond, Mr. Cleaver, Mrs. Lawrence, Mr. Thompson of Mississippi, Ms. Fudge, Mr. Bishop of Georgia, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 249 of title 18, United States Code, to specify lynching as a hate crime act.
	
 1.Specifying lynching as a hate crime actSection 249 of title 18, United States Code, is amended by inserting after paragraph 3 the following:
			
 (4)Offenses involving lynchingWhoever, whether or not acting under color of law, willfully, acting as part of any collection of people, assembled for the purpose and with the intention of committing an act of violence upon any person, causes death to any person, shall be imprisoned for any term of years or for life, fined under this title, or both..
		